Pee Cueiam.
A complaint was filed in Cheyenne county against Jesse Krueger, the defendant, wherein he was charged with having in his possession and with having unlawfully sold a quantity of intoxicating liquor, March 11, 1930, to a youth then 16 years of age. A jury found the defendant guilty *881as charged, and he was thereupon sentenced to serve 60 days in the county jail and to pay a fine of $100 and costs. The defendant prosecutes error.
The evidence discloses that the youth mentioned in the complaint, with two other young men, visited the farm home of the defendant on the day in question with the view of purchasing a quantity of intoxicating liquor for a party which they were to attend that evening. Krueger admits that the young men were at his home on March 11, 1930, and that they inquired of him what the prospects were of purchasing liquor of him. But the defendant denied that he sold any liquor to them. The fact is established by competent evidence that the youth named in the complaint was intoxicated on the evening of the day in question and that the results of his unfortunate condition led to the discovery of the unlawful sale of liquor to him by the defendant.
It clearly appears that the evidence justified the finding by the jury that the defendant was guilty of having intoxicating liquor in his possession on the day in question and that he sold a quantity of such liquor to the youth named in the complaint, as charged by the state.
The only error complained of' by the defendant is the failure of the court to sustain his motion for a new trial. We do not think the court erred in this respect.
The judgment is right and it is therefore
Affirmed.